 


 HR 4904 ENR: Making Electronic Government Accountable By Yielding Tangible Efficiencies Act of 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 4904 
 
AN ACT 
To require the Director of the Office of Management and Budget to issue a directive on the management of software licenses, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Making Electronic Government Accountable By Yielding Tangible Efficiencies Act of 2016 or the MEGABYTE Act of 2016.  2.OMB Directive on management of software licenses (a)DefinitionIn this section— 
(1)the term Director means the Director of the Office of Management and Budget; and  (2)the term executive agency has the meaning given that term in section 105 of title 5, United States Code.  
(b)OMB DirectiveThe Director shall issue a directive to require the Chief Information Officer of each executive agency to develop a comprehensive software licensing policy, which shall— (1)identify clear roles, responsibilities, and central oversight authority within the executive agency for managing enterprise software license agreements and commercial software licenses; and  
(2)require the Chief Information Officer of each executive agency to— (A)establish a comprehensive inventory, including 80 percent of software license spending and enterprise licenses in the executive agency, by identifying and collecting information about software license agreements using automated discovery and inventory tools;  
(B)regularly track and maintain software licenses to assist the executive agency in implementing decisions throughout the software license management life cycle;  (C)analyze software usage and other data to make cost-effective decisions;  
(D)provide training relevant to software license management;  (E)establish goals and objectives of the software license management program of the executive agency; and  
(F)consider the software license management life cycle phases, including the requisition, reception, deployment and maintenance, retirement, and disposal phases, to implement effective decisionmaking and incorporate existing standards, processes, and metrics.  (c)Report on software license management (1)In generalBeginning in the first fiscal year beginning after the date of enactment of this Act, and in each of the following 5 fiscal years, the Chief Information Officer of each executive agency shall submit to the Director a report on the financial savings or avoidance of spending that resulted from improved software license management.  
(2)AvailabilityThe Director shall make each report submitted under paragraph (1) publically available.   Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 